PRICE, Presiding Judge,
The offense charged against this appellant was resisting two officers of the City of Russellville. The prosecution originated in the county court, and upon conviction there he appealed to the circuit court.
In the circuit court there was no statement of the case by the solicitor, or a waiver of the same as is required by Title 15, Section 363, Code 1940. In the absence of a complaint, or a waiver thereof, the circuit court was without jurisdiction to proceed with the trial. The judgment must be reversed and the cause remanded. Davis v. State, 26 Ala.App. 63, 152 So. 612; Stewart v. State, 26 Ala.App. 78, 153 So. 296; Bonds v. State, 28 Ala.App. 194, 180 So. 735; Gamble v. State, 32 Ala.App. 550, 27 So.2d 880.
Reversed and remanded.